Citation Nr: 0714975	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  03-07 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to March 
1974.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision.  The case was 
remanded in February 2004 for further development and a 
supplemental statement of the case was issued in August 2006.

The issue of service connection for tinnitus requires further 
development and is discussed in the REMAND section below.


FINDING OF FACT

The veteran does not have chronic fatigue syndrome that was 
present in service or is otherwise related to active duty 
service.


CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  In partial compliance with the duty to notify, the 
RO issued a letter in October 2001, prior to initial 
adjudication of the claims, stating all but the last element 
of the duty to notify.  The veteran has not been prejudiced 
by lack of notification, however, because he was also issued 
a statement of the case in October 2002 which contained the 
entire text of 38 C.F.R. § 3.159 and complete notification 
letters in February and June 2004.
	
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO has obtained 
the veteran's service medical records, private medical 
records, and afforded the veteran VA examinations regarding 
his claim.  There does not appear to be any other evidence, 
VA or private, relevant to the claim that the RO has failed 
to attempt to obtain at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

II.  Claim for Service Connection

The veteran claims that his chronic fatigue syndrome is 
related to service.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records are silent regarding 
complaints or treatment regarding chronic fatigue syndrome.  
In addition, the veteran has submitted no medical evidence of 
complaints or treatment regarding chronic fatigue syndrome 
which were recorded within the first few years after 
separation.

The veteran's private medical records indicate that he has 
been treated for chronic fatigue syndrome since 1991 (17 
years after separation).  The veteran has submitted a private 
medical opinion from William O. Murray, M.D. wherein 
reference is made to a number of disabilities including 
complaints of chronic fatigue, noting that diagnoses by his 
previous physician had diagnosed fibromyalgia, asthma and 
severe allergies.  Dr. Murray was of the opinion that the 
live polio virus administered to the veteran during service 
had badly damaged the veteran's immune system.

The veteran underwent a VA examination in July 2006 at which 
time the examiner diagnosed the veteran as having chronic 
fatigue syndrome.  The examiner stated that the veteran's 
chronic fatigue syndrome was not due to the polio vaccine 
administered in service.  While the examiner stated that the 
exact etiology was unclear, the examiner did state that it 
was less likely than not that the veteran's chronic fatigue 
syndrome was at all related to service.  In making these 
determinations, the examiner reviewed the veteran's service 
and post-service medical records and noted his medical 
history in the examination report.

Based on the foregoing medical evidence, it is concluded that 
the preponderance of the medical evidence is against the 
veteran's claim for service connection for chronic fatigue 
syndrome.  The VA examiner referred to in the preceding 
paragraph conducted an extensive review of the record and 
rendered an unambiguous opinion that there was no 
relationship between the chronic fatigue and service.  The 
absence of any pertinent symptoms either during service or 
for many years thereafter would seem to buttress that 
opinion.  The private medical opinion described above seems 
to implicate a polio vaccine in weakening the veteran's 
immune system, but does not directly address chronic fatigue 
syndrome.  This opinion, to the extent it could be considered 
favorable to the veteran's claim, is far outweighed by the VA 
examiners' opinions for the reasons discussed above.  Despite 
the veteran's contentions that he currently suffers from 
chronic fatigue syndrome related to service, the weight of 
the medical evidence is against such a relationship.  While 
the veteran may sincerely believe that his chronic fatigue 
syndrome is related to his service, as a lay person, he is 
not competent to render a medical diagnosis or etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For the reasons discussed above, the preponderance 
of the evidence establishes that the veteran currently does 
not have aggravated chronic fatigue syndrome as a result of 
service and there is no reasonable doubt to be resolved in 
his favor.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for chronic fatigue 
syndrome is denied.


REMAND

The veteran claims that his tinnitus pre-existed service and 
was aggravated therein.  The veteran's pre-induction 
examination showed some decreased hearing ability and the 
veteran was afforded an audiogram at that time which 
indicated some hearing loss; however tinnitus was not noted 
on the pre-induction examination.  This issue was previously 
before the Board in 2004 when it was Remanded for further 
development to include an examination and opinion; however, 
it appears that under current interpretation of the law, the 
questions posed for the examiner to address were not adequate 
to reflect the legal posture of the case.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137. The burden then falls 
on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's disability 
was both preexisting and not aggravated by service.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-2003 (July 16, 2003).

The government has the burden of showing by clear and 
unmistakable evidence that the condition existed prior to 
service and was not aggravated therein.  It may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition.  
See 38 U.S.C.A. § 1153 (West 2002); Wagner,1096.  However, if 
the government fails to clearly and unmistakably rebut the 
presumption of soundness under 38 U.S.C.A. § 1111, the 
veteran's claim is one for incurrence in service.  Id.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).  There is no aggravation of a preexisting disease or 
injury if the condition underwent no increase in severity 
during service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).

The veteran has submitted a private medical opinion regarding 
his tinnitus.  This physician stated that tinnitus was first 
diagnosed at the veteran's entrance examination and the 
examiner seemed to opine that the veteran's dizziness and 
ringing in the ears which the physician currently diagnosed 
as tinnitus was aggravated during service.  The report of 
examination for entry into service does not note tinnitus; 
thus, the presumption of soundness attaches and the first 
question for consideration is thus whether the condition 
clearly and unmistakable existed prior to service.  The 
current record does not adequately address this question.

The veteran underwent a VA examination in May 2006 regarding 
his tinnitus.  The veteran related at a May 2006 VA 
examination and at a July 2006 VA examination that onset of 
tinnitus occurred prior to service during his teenage years.  
The May 2006 VA examiner diagnosed the veteran as currently 
having tinnitus.  The examiner reviewed the veteran's service 
and post-service medical records and found that the veteran's 
pre-existing tinnitus was not shown to be aggravated during 
service.  The examiner noted the noise exposure in service 
but stated that "the evidence given of dizziness and 
fluctuating hearing associated with the tinnitus are clinical 
symptoms of inner ear pathology not associated with noise 
exposure or other aspects of the veteran's military service 
(for example, Menier's disease or other endolympathic 
hydrops).  It is common for this type of pathology to worsen 
over time."  These symptoms do not seem to be related to a 
diagnosis of tinnitus and, as such, a new examination should 
be conducted at which the examiner may determine whether the 
veteran's tinnitus clearly and unmistakably preexisted 
service and was not aggravated therein.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center for the following action:

1. Schedule the veteran for a VA 
examination.  Ask the examiner to obtain a 
detailed medical history from the veteran 
concerning treatment and symptoms of his 
tinnitus prior to, during, and after 
service.  The examiner should review the 
entire case file in conjunction with the 
examination and perform any tests deemed 
necessary and answer the following 
questions:

	a. Based on the evidence of record and 
the history of symptoms as provided by the 
veteran, is it clearly and unmistakably 
shown that the veteran had chronic 
tinnitus prior to service?

	b. If chronic tinnitus clearly and 
unmistakably existed prior to service, is 
it clearly and unmistakably shown that the 
veteran's tinnitus was not aggravated in 
service?  In making this assessment, the 
examiner is to consider the factors 
discussed previously in the Wagner case.

2. Review the examination report and if it 
is inadequate for any reason, return it 
for revision.

3.  Thereafter, if the claim on appeal 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case which summarizes the 
evidence and analyzes all pertinent legal 
authority.  Allow appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


